DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 13-15 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
The claims are directed to the following patentably distinct species:
Species (i), claims 13-14, drawn to the member
Species (ii), claim 15, drawn to the member
The species are distinct because the are drawn to different configurations of the member. Claims 13-14 the member is a semi-quadrangular member whereas claim 15 the member is a semi-circular member.  In addition, the species are not obvious variants of each other based on the current record. Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 13-15 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Status of Claims
Claims 1 and 3-6 were rejected in Office Action mailed on 09/24/2021.
Applicant filed a response, amended claims 1, 3 and 6, and added claims 13-15.
Claims 1 and 3-15 are currently pending in the application, of claims 7-15 are withdrawn from consideration.


Claim Objections
Claims 1 and 6 are objected to because of the following informalities:
In claim 1, lines 21-22, it is suggested to amend “third directions by the integral member” to - -third directions- -. 
In claim 6, line 2, it is suggested to amend “the cooling passage” with - -the integral members- -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
Claim 1 recites the limitation “the integral member is open at opposite ends in the first direction and is closed in the second and third directions by the integral member”. The newly added limitation does not appear to be supported by the originally filed specification including the drawings. Applicant cites the drawings as having support to this amendment however, the drawings show the integral member (36) being open at opposites end in the first direction and a side of the second direction and closed in a third direction (see for example figure 3 of the instant specification) Clarification or amendment to the limitation that fall within the scope of the originally filed application is required. 
Claim 3 recites the limitation “further comprising a plurality of the integral members forming cooling passages at the outer surface of each of the second sides”. This limitation does not appear to be supported by the originally filed specification including the drawings. A plurality of integral members forming cooling passages are at respective second sides of each of a battery module (see for example figures 5-6 of the instant specification). It appears that there is one integral member forming a cooling passage at each second side of the rechargeable battery as opposed to a plurality of integral members at each of the second sides. Clarification or amendment to the limitation that fall within the scope of the originally filed application is required.
Regarding dependent claims 4-6, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the integral member is open at opposite ends in the first direction and is closed in the second and third directions by the integral member”. It is not clear what is required by this limitation. Are the directions in relation to the battery, cooling channels or the actual integral member? For instance, the directions can be arbitrarily selected where in reference to the integral member or the battery. In this case, it would be open in both directions in reference to a first direction (z), open in one direction in reference to a second direction (x), closed in the other direction in reference to a second direction (x) and closed in both directions in reference to a third direction (y) (see figure 3 of the instant specification). In the case where the directions are in reference to the cooling channel when integral member is positioned in the battery (see figure 1 of the instant specification), then it would be open in both directions in reference to a first direction (z) and closed in both directions in reference to a second (y) and a third (x) direction. Clarification or amendment to the limitation that is required.  
Claim 1 recites the limitation “the cooling passage directly cools the corresponding second side”. It is not clear what is required by this limitation. The cooling passage is provided to allow coolant flow therethrough and cool the case (paragraphs [0057]-[0064] of the instant specification). It appears that the coolant directly cools the case not the cooling passage.
Claim 6 recites the limitation “the cooling passage is welded to the at least one second side of the case”. It is not clear what is required by this limitation. The claims as amended recite the integral member edges are connected to at least one of the second sides and the cooling passage formed by the 
Regarding dependent claims 3-5, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Patent 7,794,871) and further in view of Lee et al. (U.S. Patent Application Publication 2006/0091856), and in the alternative, in view of Lee et al. (U.S. Patent Application Publication 2007/0031728) and further in the alternative, in view of Lee et al. (U.S. Patent 9,093,686), Ahn et al. (U.S. Patent Application Publication 2015/0295286) and Koetting et al. (U.S. Patent Application Publication 2009/0325042). 
Regarding claim 1, Kim discloses a rechargeable battery (secondary battery) (title) comprising:
a case (11) configured to receive an electrode assembly (20) (column 2, lines 60-67; column 3, lines 5-11) in a space between a first opening (11a) (column 3, lines 12-13) (see figures 1-2) and a second opening (11b) at opposite sides thereof (column 3, lines 12-13), the first and second openings being spaced from each other in a first direction (see figures 1-2), 
a bottom plate (32) configured to close and seal the first opening of the case (column 3, lines 15-25) (see figures 1-2);
a cap plate (30) configured to be combined to the case at the second opening (column 3, lines 14-20) (see figures 1-2); and

wherein the case comprises:
a pair of first sides extending in a second direction (as shown in figure 2 below), the second direction corresponding to a length of the cap plate and facing each other in a third direction, the third direction corresponding to a width direction of the cap plate, the length of the cap plate being greater than the width of the cap plate (as shown in figures 1-2); 
a pair of second sides extending in the third direction at opposite ends of the first sides and facing each other in a second direction, the first sides being wider than the second sides (as shown in figure 1-2); and
a cooling passage (113)  formed by an integral member (111) connected to an outer surface of at least one of the first sides of the case (as shown in figure 1-2) and configured to allow a coolant to flow therethrough (column 3, lines 25-35).
Kim teaches the cooling passage is open in the first direction and closed in the second but does not teach the cooling passage being closed in the third direction. Nonetheless, Kim disclose in a different embodiment a plurality of batteries arranged in a configuration where the cooling passages are closed in the third direction (as shown in figure 6) (column 4, lines 34-55). In addition, Kim teaches the structure of the cooling passage is not limited in shape as long as they allow coolant flow external to the case (column 3, lines 38-42). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling passages of Kim having the claimed configuration (i.e., cooling passage open in the first direction and closed in the second and third direction) as Kim recognize the cooling passages are not limited to a shape as long as they allow coolant flow external to the case. In addition, it would be apparent to a skilled artisan having the third direction 

    PNG
    media_image1.png
    967
    647
    media_image1.png
    Greyscale

Further, Kim discloses the cooling passage is at an outer surface of the first sides (as shown in figure 1) but does not explicitly disclose the cooling passage being disposed on the second side. Nonetheless, the use of cooling medium channels in battery modules is well known and conventional in the art of batteries (column 1, lines 55-60) (see Lee column 2, lines 8-18). Kim recognize the addition of cooling passages or walls between batteries creates an enlarged volume of the module, which is not desirable since the battery module is installed within a confined area. In addition, more processing steps are needed to form the passages or barrier walls resulting in increased production and lowered price competitiveness (column 1, lines 62-67). Nonetheless, additional guidance is provided below.
	Lee (‘1856), also directed to a rechargeable battery (i.e., secondary battery) (abstract), teaches a battery module (100) (paragraph [0032]) (see figures 1-2) having a plurality of batteries (11) each battery having an integral member (37) installed in a second side of the case (30) (paragraph [0043]) 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the battery of Kim to have integral members positioned on the second side of the battery to form cooling passage in order to improve the cooling battery efficiency as taught by Lee.  

    PNG
    media_image2.png
    562
    632
    media_image2.png
    Greyscale

In the alternative, Lee (‘1728), directed to a battery module having improved cooling efficiency, teaches a battery module having cooling passages (24) external to battery cells (11) to flow or circulate temperature control air (paragraph [0064]-[0065]). The cooling passage is formed on a second side of the battery module and closed in a third direction (see figures 1-2). This configuration allow sufficient 
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the battery of Kim to include cooling passages at an outer surface of the second sides as taught by Lee in addition to other sides of the battery in order to allow sufficient amount of cooling medium to circulate through the batter cells and reduce temperature. 
Further in the alternative, Lee (‘3686), also directed to a rechargeable battery (battery pack) also identify that the design and position of cooling channels is taken into consideration to minimize complexity in the structure of the battery module and form a compact and stable configuration with increased stability and efficiency (column 2, lines 8-50). It appears that the location of the cooling channels can be selected based on the above considerations in order to manufacture a desired battery module. For instance, Kim cooling channels are located at an outer surface of the first sides, Koetting cooling channels (28, 30) are located at the bottom plate of the battery module (see figure 1) (paragraph [0017]), Ahn cooling channels are located externally but connected to each battery cell to allow heat to be transferred (see figures 4-5) (paragraph [0063]-[0066]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to selectively position the cooling channels in a desired location, to include externally/internally or in the bottom or side of the module (as evidence by the above references), in order to predictably manufacture a battery module with a compact design and increased stability and cooling efficiency.    
Regarding claim 3, Kim teaches a plurality of cooling passages formed by the integral member (as shown in figure 2). As to the limitation “at the outer surface of each of the second side”, as indicated above, the location of the cooling channels can be selected based on the above considerations (see page 10, lines 1-25 above) in order to manufacture a desired battery module with improved cooling 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to selectively position the cooling channels in a desired location, to include externally/internally or in the bottom or side of the module (as evidence by the above references), in order to predictably manufacture a battery module with a compact design and increased stability and cooling efficiency.    
Regarding claim 4, Kim discloses the cooling passage extends in the first direction (as shown in figure 1-2). 
Regarding claim 5, Kim discloses the case and the cooling passage are continuous between the first opening and the second opening (as shown in figures 1-2).
Regarding claim 6, as described above in claim 1, the case of Kim appears to be structurally and functionally the same as the one claimed and capable of accommodating an electrode assembly and providing cooling passages. Unless the specifics of how the cooling passages are welded impart a particular structure to the case, the prior art case conform to the claimed limitations. The manner or method in which the case or passages are formed do not germane to the issue of patentability of the case or battery itself.  Nonetheless, Kim discloses the components of the battery are welded (column 3, lines 15-25).
Response to Arguments
Applicant arguments filed on 12/13/2021 are deemed moot in view of the new grounds of rejection presented in this Office Action, necessitated by Applicant’s amendment to the claims which significantly affected the scope thereof (i.e., by incorporating new limitations into 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723